Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 21 recites the limitation “wherein the item is an accessory”. There is no instance of the word “accessory” anywhere in the specification, and thus one skilled in the art cannot be appraised of the scope of this claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-17, 23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekeljic et al (U.S. Patent No. 2019/0101415, hereinafter Sekeljic).
Regarding Claim 1, Sekeljic discloses
A system for monitoring body kinematics, the system comprising: 
a wearable coil configuration comprising at least first (Element 1320, Fig. 13) and second (Element 1340, Fig. 13) electrically- conductive coils adapted to be secured to a subject in a 
at least a first measurement instrument (Element 1345, Fig. 13) configured to measure the first electrical current (“The current detector can determine the current…”, [0055]) or voltage (“The voltage detector can determine the open circuit voltage…”, [0055]) and to output a first measurement signal (“1350 can be configured to acquire data…from the open circuit voltage detected by voltage detector 1345”, [0055]); and 
a processor (Elements 1350, 1315, and 1330, Fig. 13) configured to execute a motion monitoring algorithm (Step 1550, Fig. 15), wherein during execution of the motion monitoring algorithm, the processor processes at least the first measurement signal to determine at least a first motion made by the subject (“1360 can also determine an angular displacement as a function of the determined magnetic field coupling”, [0056]).

Regarding Claim 2, Sekeljic discloses
The system of claim 1, wherein the first and second electrically-conductive coils are adapted to be placed opposite one another relative to a joint of the subject (Fig. 3) such that use of the joint to move a portion of the subject's body that is coupled to the joint causes the position of the second electrically-conductive coil relative to the first electrically-conductive coil to change (see all pictures in Fig. 4), and wherein the change in relative position produces a change in the first electrical current or voltage induced in the second electrically-conductive coil by the first magnetic flux (“The intensity of the measured signal at the…loop Rx (The receiving loop) depends on the relative orientation of the transmitting and receiving loops as well as the distance between them”, [0045]).
Regarding Claim 3, Sekeljic discloses
The system of claim 2, wherein the first and second electrically-conductive coils are adapted to be placed approximately equidistant from the joint (Fig. 3).
Regarding Claim 10, Sekeljic discloses
The system of claim 1, wherein the first and second electrically-conductive coils are configured to resonate at an operating frequency of the wearable coil configuration (“coil parameters…can be optimized to achieve a particular performace at a self-resonant frequency”, [0052]).
Regarding Claim 11, Sekeljic discloses
The system of claim 10, wherein the first and second electrically-conductive coils have first and second capacitances (“by loading each coil with…capacitance values”, [0052]), respectively, that are preselected (“appropriately chosen”, [0052]) to ensure that the first and second electrically-conductive coils resonate at the operating frequency (“The resonance of the system can be controlled…”, [0052]).
Regarding Claim 12, Sekeljic teaches
The system of claim 1, wherein the first and second electrically-conductive coils are non-resonant at an operating frequency of the wearable coil configuration (“The resonance of the system can be controlled…”, [0052]; this means the parameters can also be tuned to be non-resonant).

Regarding Claim 13, Sekeljic teaches
The system of claim 1, wherein at least one of the first and second electrically- conductive coils is a single-turn electrically conductive coil (“one…coil 1320”, [0054]).
Regarding Claim 14, Sekeljic discloses
The system of claim 1, wherein at least one of the first and second electrically- conductive coils is a multiple-turn electrically conductive coil (“…or more coils 1320”, [0054]).
Regarding Claim 15, Sekeljic discloses
The system of claim 1, wherein at least one of the first and second electrically- conductive coils is a transverse coil (Fig. 3).
Regarding Claim 16, Sekeljic discloses
The system of claim 1, wherein at least one of the first and second electrically- conductive coils is a longitudinal coil (Fig. 10B, “the axis of the transmitting and receiving coils…coincide with the longitudinal axis of the removed simulation platform”, [0049]; Fig. 10B is a different embodiment than Fig. 13, but all embodiments in this disclosure are compatible, [0020]).
Regarding Claim 17, Sekeljic discloses
The system of claim 1, wherein at least one of the first and second electrically- conductive coils is a longitudinal coil and at least one of the first and second electrically- conductive coils is a transverse coil (Fig. 10B; Fig. 10B is a different embodiment than Fig. 13, but all embodiments in this disclosure are compatible, [0020]).
Regarding Claim 23, Sekeljic discloses
 The system of claim 1, wherein the subject is a human being (Fig. 1 shows the system being used on a human arm).
Regarding Claim 25, Sekeljic discloses
A system for monitoring body kinematics of a subject, the system comprising: 
a wearable coil configuration comprising at least first (Element 1320, Fig. 13) and second (Element 1340, Fig. 13) electrically- conductive coils adapted to be secured to a subject in a 
at least a first measurement instrument (Element 1345, Fig. 13) configured to measure the first electrical current (“The current detector can determine the current…”, [0055]) or voltage (“The voltage detector can determine the open circuit voltage…”, [0055]) and to output a first measurement signal (“1350 can be configured to acquire data…from the open circuit voltage detected by voltage detector 1345”, [0055]); and 
a wireless transmitter configured to transmit a wireless signal comprising at least the first measurement signal to a remotely-located wireless receiver (Element 1365, Fig. 13) configured to recover the first measurement signal from the wireless signal (“The network interface 1355 of the receiving sensor 1310 and the network interface 1365 of the computing device 1315 can transfer data, instructions, control signals, and the like”, [0055]) and to provide the recovered first measurement signal to a processor (Elements 1360, Fig. 13) that is configured to execute a motion monitoring algorithm (Step 1550, Fig. 15) .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sekeljic in view of Dobyns et al (U.S. Patent Application No. 2016/0191120, hereinafter Dobyns).
Regarding Claim 4, Sekeljic discloses the system of claim 2. Sekeljic discloses the claimed invention except for expressly disclosing further comprising: a third electrically-conductive coil adapted to be secured to the subject in a predetermined spatial relationship and orientation relative to the first and second electrically-conductive coils. However, Dobyns teaches the advantages of spatial diversity in the use of multiple antennas to transmit or receive a magnetic induction signal in order to better determine two or three-dimensional special characteristics between transmitting and receiving nodes in a spatially aware wireless network. ([0093]). Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding Claim 5, modified Sekeljic discloses the system of claim 4. Modified Sekeljic discloses the claimed invention except for expressly disclosing wherein the third electrically-conductive coil acts as a second receiver of the system, wherein the first magnetic flux induces a second electrical current or voltage in the third electrically-conductive coil. However, Dobyns teaches the advantages of spatial diversity in the use of multiple antennas to transmit or receive a magnetic induction signal in order to better determine two or three-dimensional special characteristics between transmitting and receiving nodes in a spatially aware wireless network. ([0093]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic, with the spatial diversity teachings of Dobyns, to add wherein the third electrically-conductive coil acts as a second receiver of the system, wherein the first magnetic flux induces a second electrical current or voltage in the third electrically-conductive coil.
Regarding Claim 6, modified Sekeljic discloses The system of claim 5. Modified Sekeljic discloses the claimed invention except for expressly disclosing wherein said at least a first measurement instrument is configured to measure the second electrical current or voltage and to output a second measurement signal. However, Dobyns teaches the advantages of spatial diversity in the use of multiple antennas to transmit or receive a magnetic induction signal in order to better determine two or three-dimensional special characteristics between transmitting and receiving nodes in a spatially aware wireless network. ([0093]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic, with the spatial diversity teachings of Dobyns, to add wherein said at least a first measurement instrument is configured to measure the second electrical current or voltage and to output a second measurement signal.
Regarding Claim 7, modified Sekeljic discloses the system of claim 6. Modified Sekeljic discloses the claimed invention except for expressly disclosing wherein during execution of the motion monitoring algorithm, the processor processes at least the first and second measurement signals to determine said at least a first motion made by the subject. However, Dobyns teaches the advantages of spatial diversity in the use of multiple antennas to transmit or receive a magnetic induction signal in order to better determine two or three-dimensional special characteristics between transmitting and receiving nodes in a spatially aware wireless network. ([0093]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic, with the spatial diversity teachings of Dobyns, to add wherein during execution of the motion monitoring algorithm, the processor processes at least the first and second measurement signals to determine said at least a first motion made by the subject.
Regarding Claim 8, modified Sekeljic discloses the system of claim 4, wherein the third electrically-conductive coil acts as a second receiver of the system. 
Modified Sekeljic discloses the claimed invention except for expressly disclosing the system further comprising: a fourth electrically-conductive coil adapted to be secured to the subject in a predetermined spatial relationship and orientation relative to the first, second and third electrically-conductive coils, the fourth electrically-conductive coil acting as a second transmitter, the fourth electrically-conductive coil generating a second magnetic flux when a second electrical current passes through the fourth electrically-conductive coil, wherein the first and second magnetic fluxes induce second and third electrical currents or voltages, respectively, in the second and third electrically-conductive coils, respectively.
However, Dobyns teaches the advantages of spatial diversity in the use of multiple antennas to transmit or receive a magnetic induction signal in order to better determine two or three-dimensional special characteristics between transmitting and receiving nodes in a spatially aware wireless network. ([0093]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic, with the spatial diversity teachings 
Regarding Claim 9, modified Sekeljic discloses the system of claim 8. Modified Sekeljic discloses the claimed invention except for expressly disclosing wherein said at least a first measurement instrument is configured to measure the second and third electrical currents or voltages induced in the second and third electrically-conductive coils, respectively, and to output third and fourth measurement signals, and wherein during execution of the motion monitoring algorithm, the processor processes at least the third and fourth measurement signals to determine said at least a first motion made by the subject.
However, Dobyns teaches the advantages of spatial diversity in the use of multiple antennas to transmit or receive a magnetic induction signal in order to better determine two or three-dimensional special characteristics between transmitting and receiving nodes in a spatially aware wireless network. ([0093]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic, with the spatial diversity teachings of Dobyns, to add wherein said at least a first measurement instrument is configured to measure the second and third electrical currents or voltages induced in the second and third electrically-conductive coils, respectively, and to output third and fourth measurement signals, and wherein during execution of the motion monitoring algorithm, the processor processes at least the third and fourth measurement signals to determine said at least a first motion made by the subject.

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sekeljic in view of Sackner et al (U.S. Patent Application No. 2002/0032386, hereinafter Sackner).
Regarding Claim 18, Sekeljic discloses the system of claim 1.
Sekeljic discloses the claimed invention except for expressly disclosing wherein at least one of the first and second electrically- conductive coils is embedded in an item adapted to be worn by a subject. However, Sackner teaches a system wherein at least one of first and second electrically- conductive coils (Elements 25, Fig. 3) is embedded in an item adapted to be worn by a subject (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic with the clothing adaptation of Sackner, because embedding the system in a garment makes the system comfortable and unobtrusive to be worn for most activities of daily life, as taught by Sackner ([0025]).
Regarding Claim 19, modified Sekeljic discloses the system of claim 18. Modified Sekeljic discloses the claimed invention except for expressly disclosing wherein the item is an item of clothing. However, Sackner teaches wherein the item is an item of clothing (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic with the clothing adaptation of Sackner, because making the item an article of clothing makes the system comfortable and unobtrusive to be worn for most activities of daily life, as taught by Sackner ([0025]).
Regarding Claim 20, modified Sekeljic discloses the system of claim 18. Modified Sekeljic discloses the claimed invention except for expressly disclosing wherein the item of clothing is customized to a size of the subject. However, Sackner teaches wherein the item of clothing is customized to a size of the subject (“A final garment may then be tailored with a cut, fit, and sensor band location best suited for that individual”, [0162]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic with the customized clothing of Sackner, because making the item an article of customized clothing makes the system comfortable and unobtrusive to be worn for most activities of daily life, as taught by Sackner ([0025]).
Regarding Claim 21, modified Sekeljic teaches the system of claim 18. Modified Sekeljic discloses the claimed invention except for expressly disclosing wherein the item is an accessory. However, Sackner teaches wherein the item is an accessory (Fig. 3). (It is noted by the examiner that since the applicant’s specification does not define what an accessory is, any piece of clothing or item worn on the human body is being interpreted as an accessory). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic with the clothing adaptation of Sackner, because making the item an accessory makes the system comfortable and unobtrusive to be worn for most activities of daily life, as taught by Sackner ([0025]).
Regarding Claim 22, Sekeljic discloses the system of claim 1. Sekeljic discloses the claimed invention except for expressly disclosing wherein at least one of the first and second electrically- conductive coils comprises an E-thread woven into an item adapted to be worn by a subject. However, Sackner discloses wherein at least one of the first and second electrically- conductive coils comprises an E-thread woven into an item (“More preferably, the bands may include a woven or knitted elastic material into which sinusoidally arranged copper wire is integrally included during the weaving or knitting process”, [0080]) adapted to be worn by a subject (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic, with the E-thread of Sackner, because embedding the system in a garment makes the system comfortable and unobtrusive to be worn for most activities of daily life, as taught by Sackner ([0025]). 
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sekeljic in view of Non-Patent Literature (NPL) to Lee (“Dual-mode capacitive proximity sensor for robot application: Implementation of tactile and proximity sensing capability on a single polymer platform using shared electrodes”, hereinafter Lee).
Regarding Claim 24, Sekeljic discloses the system of claim 1. Sekeljic discloses the claimed invention except for expressly disclosing wherein the subject is a being other than a human being. However, Lee discloses wherein the subject is a being other than a human being (the subject in Lee is a robot, Introduction). It would have been obvious to one of ordinary skill in the art before the effective 
Regarding Claim 26, Sekeljic discloses
A system for monitoring health of a structure, the system comprising: 
a wearable coil configuration comprising at least first (Element 1320, Fig. 13) and second (Element 1340, Fig. 13) electrically- conductive coils adapted to be secured to a subject in a predetermined spatial relationship and orientation relative to one another (“the transmitting sensor 1305 can be configured to be disposed about a first body segment, and the…receiving sensor 1310 can be configured to be disposed about a second body segment”, [0053]; Elements 1320 and 1340 are in elements 1305 and 1310, respectively; by being on predetermined body segments, the elements are in predetermined spatial relationship and orientation relative to one another), the first electrically-conductive coil acting as a first transmitter of the system (Element 1320 is part of transmitting element 1305) and generating a first magnetic flux (“…generates a magnetic field that radiates from the one or more coils”, [0054]) when a first electrical current is passed through the first electrically-conductive coil (“a current…flowing through the one or more coils…”, [0054]), the second electrically-conductive coil acting as a first receiver of the system (Element 1340 is part of receiving element 1310), the first magnetic flux inducing (“A portion of the magnetic field transmitted from one or more coils 1320…couples to the one or more coils 1340”, [0055]) a first electrical current (“the current induced in the one or more coils 1340 by the portion of the magnetic field that couples to the one or more coils 1340”, [0055]) or voltage (“the open voltage induced in the one or more coils 1340 by the portion of the magnetic field that couples to the one or more coils 1340”, [0055]) in the second electrically-conductive coil; 
at least a first measurement instrument (Element 1345, Fig. 13) configured to measure the first electrical current (“The current detector can determine the current…”, [0055]) or voltage (“The voltage detector can determine the open circuit voltage…”, [0055]) and to output a first measurement signal 
a processor (Elements 1350, 1315, and 1330, Fig. 13) configured to execute a motion monitoring algorithm (Step 1550, Fig. 15), wherein during execution of the motion monitoring algorithm, the processor processes at least the first measurement signal to determine at least a first motion made by the subject (“1360 can also determine an angular displacement as a function of the determined magnetic field coupling”, [0056]). Sekeljic discloses the claimed invention except for expressly disclosing the subject being a structure, and the processor processing at least the first measurement signal to determine a structural health of the structure.
However, Lee teaches the subject being a structure (the subject in Lee is a robot, Introduction; as an artificial being, the robot is made of components used in structures such as metal, plastic, and glass), and the processor processing at least the first measurement signal to determine a structural health of the structure (“proximity information helps to prevent any possible accidental collisions”, Introduction; proximity information is also motion monitoring, and by alerting or preventing an accident form happening, gives information on the structural health of the robot). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sekeljic with the structure and structural health monitoring of Lee, because proximity sensing, which is performed by the system of Sekeljic, can prevent any possibly collisions by the robot to humans or to itself, which cause damage (Lee, Introduction).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the Non-Patent Literature (NPL) to Fuijita (), which discloses a system for monitoring body kinematics, the system comprising a wearable coil configuration comprising at least first and second electrically- conductive coils adapted to be secured to a subject in a predetermined spatial relationship and orientation relative to one another, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/             Examiner, Art Unit 3791          

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791